Citation Nr: 1403500	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-29 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a urinary disorder variously claimed as urethritis and bladder infection.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1967 to May 1967, and from December 1990 to May 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified in support of his appeal before the undersigned Veterans Law Judge in a June 2011 hearing at the RO.  In January 2013, the Board remanded this matter for additional development.  As that development has been completed, the appeal will be decided below.     

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  New evidence in the form of articles and lay statements has been added to the record since the May 2013 Supplemental Statement of the Case (SSOC), and has been considered pursuant to the Veteran's June 2013 waiver of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 


FINDING OF FACT

A chronic urinary disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, and is unrelated to a service-connected disorder.    


CONCLUSION OF LAW

The criteria for service connection for a urinary disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between June 2005 and February 2013.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the claim on appeal has been readjudicated in the SOC, and in multiple SSOCs.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to his claim.  VA afforded the Veteran physical examinations, and afforded him the opportunity to give testimony before the Board.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

The Claim for Service Connection

The Veteran claims service connection for urinary problems.  In many statements of record, he has asserted or implied that his problems are due to his service in Southwest Asia during Operation Desert Storm, or due to fibromyalgia, for which he has been service-connected since March 2002.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions regarding presumptive service connection do not apply in this matter as the described urinary problems are not listed under 38 C.F.R. § 3.309(a).     

Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary basis under 38 C.F.R. § 3.310(a) for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Additionally, service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asian Theater of operations during the Persian Gulf War.  There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

As will be detailed in the decision below, the evidence of record clearly establishes that the Veteran has diagnosed urinary tract problems.  Hence, service connection under 38 C.F.R. § 3.317 would be unwarranted.  Under this provision there are no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(C).  As such, the inquiry in this matter will center on whether a direct service connection finding, or a secondary service connection finding, would be warranted.  38 C.F.R. §§ 3.303, 3.310.      

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this matter, the record clearly establishes that the Veteran has current urinary disorders.  A February 2013 VA compensation examination report of record, included in the claims file pursuant to the Board's January 2013 remand, notes urethral strictures productive of problems such as leakage, frequency, obstructed voiding, urinary tract infections, and urinary retention.  This diagnosis and its associated symptoms have been well documented during the appeal period, in both VA and private treatment records and reports, and in lay statements of record from the Veteran.  38 C.F.R. § 3.303.  

However, the record indicates that the Veteran did not incur a urinary disorder during service.  The record lacks medical evidence documenting an in-service disorder involving the Veteran's urinary system.  The STRs document no complaints, diagnosis, or treatment during service of such a disorder.  Rather, multiple reports of medical examination and history, spanning four decades and dated from September 1965 to April 1991, are negative for a urinary disorder, and note express findings that the genitourinary system was normal.  Indeed, the earliest medical evidence of record of treatment for urinary problems is found in a February 1997 private treatment record dated over five years following service, which indicates that the Veteran had experienced urethritis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The Board also notes a February 1997 VA compensation examination report which indicates no complaints from the Veteran with regard to his urinary system.

The record contains two medical opinions which address the issue of medical nexus between urinary problems and service.    

The first of the opinions is from the March 2013 VA examiner.  This examiner provided a clear medical opinion in which he stated that the Veteran's current urinary problems were likely not due to service, but rather were likely due solely to his nonservice-connected prostate cancer.  The examiner indicated a personal interview and examination of the Veteran.  The examiner indicated a review of the Veteran's voluminous claims file.  The examiner detailed the Veteran's medical history.  The examiner provided a clear opinion challenging the Veteran's claim that his urinary problems related to service.  And the examiner supported the opinion with a rationale, stating that the Veteran's urethral strictures did not have an onset until many years following service, and were caused by treatment for nonservice-connected prostate cancer in 2004.  By explaining the etiology of the Veteran's urinary problems and their onset in 2004 due to treatment of nonservice-connected prostate cancer, and by attributing the current adverse symptomatology solely to that treatment, the examiner satisfactorily addresses the issues of direct and secondary service connection.  38 C.F.R. §§ 3.303, 3.310.      

The Board finds the March 2013 VA report and opinion to be of probative value because it is responsive to the Board's January 2013 remand directives, and because it is based on the evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Indeed, the March 2013 VA opinion is consistent with statements of record from the Veteran's private urologist who treated the Veteran's prostate cancer.  In an April 2006 letter, the physician stated that he was the Veteran's treating physician, stated that the Veteran underwent brachytherapy for prostate cancer in December 2004, stated that he underwent external beam radiation therapy for the disorder, and stated that he had "some persistent dysuria that may well be related to urinary tract infections[.]"  In February 2009, the same physician stated, after noting the treatment for prostate cancer in December 2004, that the Veteran's "severe urethral stricture along with calcification within his prostatic urethra ... is a direct consequence of his treatment."  The examiner also noted the Veteran's "persistent urinary incontinence."  

By contrast, the second medical nexus opinion of record is of no probative value.  In a 5 1/2-sentence-long letter dated in January 2009, a private physician related the Veteran's urinary problems to his service.  In the letter, the physician listed several discrete physical and psychiatric disorders the Veteran had been diagnosed with, stated that the Veteran did not have these disorders prior to service, and then concluded by stating that, "I believe it is at least as likely as not that these problems were incurred during his term in the Gulf."  Among the problems listed in the letter were dysuria and urinary urgency.  

The Board finds the statement of no probative value because there is no indication in the letter that the physician examined the Veteran's urinary system in particular, that he treated the Veteran's urinary system, or that he reviewed the pertinent information in the claims file, to include his service treatment records, as well as the significant medical evidence of record documenting the treatment for prostate cancer, and the urinary difficulties that became pronounced following that treatment.  In fact, the January 2009 letter does not even mention the Veteran's prostate cancer.  The letter appears to be based entirely on a medical history provided by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  Furthermore, the physician did not provide a medical diagnosis for the urinary problems - only the symptoms of dysuria and urgency were noted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Ultimately, the Board cannot rely on the January 2009 letter.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As such, the January 2009 statement from a private physician weighs substantially less than the March 2013 VA opinion and the statements provided by the Veteran's own private urologist, who served as the Veteran's specialist at the time of his treatment for prostate cancer.  
In assessing the Veteran's claim, the Board has considered his lay assertions that his urinary problems relate to service and to his fibromyalgia.  However, these comments are unpersuasive with regard to the issue of medical etiology.  The Veteran is competent to attest to symptoms he may observe or sense, such as pain or limitation of function while urinating.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  But the Veteran's statements regarding diagnosis and etiology of bladder and urination problems are of no probative value.  The disorders at issue involve internal pathologies that are beyond the capacity for lay observation.  Their etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is simply not competent to render a medical opinion linking an internal urethral disorder to service that ended in the early 1990s, or to his fibromyalgia.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  He does not have the training and expertise to provide medical evidence connecting the current symptoms to either service or to fibromyalgia.  On the essentially medical question before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence clearly indicates no relationship between the Veteran's service and his urinary disorder, or between fibromyalgia and his urinary disorder, which has been clearly attributed to prostate cancer and residuals of its treatment.    

The Board has also considered the various articles submitted into the record by the Veteran, which address the many different disabilities that have been attributed to service in the Persian Gulf during Operation Desert Storm.  However, none of the articles directly addresses the Veteran's particular medical situation, or provides medical commentary that the Veteran's particular urinary disorder relates to service or to fibromyalgia.  Though the articles add substance to the Veteran's theories of entitlement, each is of limited probative value in the absence of medical evidence directly supporting the Veteran's theories.  Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997).

Based upon the evidence of record, the Board finds that a chronic urinary disorder did not result from service, and that the Veteran did not manifest a urinary disorder until many years after his 1991 discharge from service.  38 C.F.R. § 3.303.  Moreover, the probative evidence of record shows that the urinary disorder was not caused by, or aggravated by, a service-connected disability.  Indeed, the evidence is clear that the nonservice-connected prostate cancer caused the urinary problems.  Hence, the evidence would not support a finding of service connection on either a direct or a secondary basis.  38 C.F.R. §§ 3.303, 3.310.  

Parenthetically, the Board considered addressing the claim on appeal more broadly - i.e., as a claim to service connection for any genitourinary disorder to include the Veteran's prostate cancer.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a service connection claim that describes only one particular psychiatric disorder should not necessarily be limited to that disorder).  However, as the Veteran clarified during his June 2011 Board hearing, his claim has focused on his urinary problems, and the symptoms associated with problems while urinating.  Moreover, the Veteran did not appeal a September 2005 rating decision that denied a claim to service connection for prostate cancer.  As such, this decision has been limited to the diagnosed urinary disorder - urethral strictures - and the symptoms associated with the disorder, such as dysuria, leakage, frequency, obstructed voiding, urinary tract infections, and urinary retention.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply. 


ORDER

Entitlement to service connection for a urinary disorder is denied.    



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


